OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Honorablr Y. 0, Flowarr
Seorrtar~ or Stat*
Austin,  Texas

Dear Sir:




                                                atlon?
                                                raqurrting  an opinion         of
                                                 two paragraphs,   prr-

                                                atlon subsld-
                                                do businear     in
                                      s Corporation.   * Ve al-
                                      oing .businasa   fn Texas
                                                 at Houston....
                                ate an dplnion from your
                                or- the oontllot    batwean ‘The
                              a ‘Phenlx. Food Sales Corporation’
                       to warrant our rrfural      to grant a par-
                       tar Dela’rPara oorporation.W
                  peotfully    rrier   you 80 our Opinion No. o-1711,
                  r 28, 1939, answering       a similar   pusrtion   sub-
mitted by you though lntolring        the namer, WTaraa Federation        of
Taxpayer6,W and ‘Taxaa Taxpayera’ Aaeoolation.”             The authoritier
oitrd therein  ara applioable       to your present    raquast,   and wa do
not dam it nsorseary       to restate    or enlarge   upon thra to any
great  sttrnt hsrsln.
           We particularly call your attention             to the oa.80 of
Xl in Butter Company VB. Sands at af. (Sup.              Ct. Ill.),  60 N.2,
61g, oited on page 5 of Opinion No. O-1711,              in a paregraph
Bonorsblr    M, 0.   Tlowrrr,    Fago 2



taken fro3~ Thompeon on Corporetlonr,         3rd Sdltion,      Volume I,
paga 102.    In this 0888, a complalnt        was filed     by the ?$lgin
Butter Coiupany, a oorporation,       egsinst   ths El&n Crramery
Company, a oorporation,      seeking   to rratrain     and enjoin    thr
oreamry    oompany, the last     oorporate    entity   in the field,
from a8nuraoturlng,    offering     to #all,   or selling     any butter,
as !nanuiaoturar,   owner or Ieller,      udlar the ma8 of.qlgin
Craamry Company,* It8 corporate         name.     36 quots irony thr
opinion of the court denying the rellsf,.           ae iollowr:

            Vhr gist oi the complaint       8(1m~ to br
      that  thr’ uma by thr *3lgin Cr’ramary Conpany’
      or its oorporat*     name in ltr huainass      of man-
      uraoturing,   dealing   in, and selllug      butter has
      a temdenoy to and doer ~oonf’uar and nfalead          daal-
      era in the inarkrt and thrpublio        et large,     and
      leads the!& into the ralsr bailer       thjt, ths’oor-
      porat$ou inoorporatad      as *Elgin Cratiery       Coiapmy~
      ia one and the aam ~8 the corporation            inoorpo-
      rated ae ‘Tho glgin Butter Co.3ipany.I
             9w3n if the corporato         name8 or the two oor-
      paretiono   ara amewhat eh?dlar,          pet, Fn the ab-
      men00 of any Intent,        aot, or ertiticr      .to mislead
      dealer6   in thr markrt or the publio           at large aa
      to the identity      of the oorporations~,       the Elgin
      Creamery Coapan haa the same right to ura Its
      oorporate   na.rpe I n the trauaaction        of its buelnesa
      that thr~ Zlgin Suttor Company her to use its
      oorporeta   aa0e.      It would Beem that the aam rulr
      should apply to oorporetions          in thfe regard that
      obtaina   in reaprot      to natural    person81 and, in the
      abaenoe of any eaudulent           or wrongful     intention  or
      aot, or any QOntfaOt        to prohibit     it, every natural.
      psmon her the absolute          right to hle own nana in
      his own buainess,m
             It    is,   therefore     the opinion of this department
that thrn       lr not euoh s &.larity         or oonfliot     between thr
name a,   “The    Fhenix   Dair    * and  *i’henlx  Food   Sale8   Corporation,n
asalone’,   would warrant Thr Seoretary            OS Statr retualng      to
Honorable   M. 0.   flowma,       Fege 3



grant a par&t  to th          Iattar,    a foreign    corporation,   ta da
burlnesr in Texas.


                                             Youra   vary   tNlJ
                                        ATTORXTY03NiQML OF TZXAS


                                        BY